El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos ante nos la oportunidad de reiterar las normas jurídicas que determinan si una institución bancaria o co-*468mercial, que provee financiamiento para un vehículo de motor que luego es confiscado por estar relacionado con una actividad delictiva, y la compañía aseguradora de la institución que financió dicho vehículo, son terceros ino-centes o no bajo la Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988, según enmen-dada, 34 L.P.R.A. see. 1723 et seq. La multiplicidad de ca-sos recientes ante distintos tribunales del país, en los cua-les la cuestión referida ha sido erróneamente dilucidada, amerita nuestra opinión para esclarecer el estado de derecho.
) — i
Los casos del epígrafe tratan situaciones de hecho y par-tes distintas. El trámite procesal de cada uno fue diferente; no obstante, los hemos consolidado ya que, en esencia, pre-sentan la misma controversia.
En estos casos, distintas entidades financieras y sus res-pectivas compañías aseguradoras presentaron varias ac-ciones separadas contra el Estado Libre Asociado de Puerto Rico (en adelante E.L.A.) ante diferentes foros judi-ciales para impugnar la confiscación de vehículos de motor cuya compra había sido financiada por dichas entidades bajo contratos de venta condicional. En estas acciones, las entidades financieras demandantes y sus compañías ase-guradoras, aquí recurridas, alegaron en síntesis ser terce-ros inocentes, ajenos a los actos delictivos que dieron lugar a la confiscación de los vehículos. En consecuencia, recla-maron que se les devolviera los vehículos o, en la alterna-tiva, que el E.L.A. pagase el monto de su gravamen sobre los vehículos.(1) El Estado contestó las acciones. Negó las alegaciones de las recurridas.
*469Tras aquilatar los argumentos de las partes, los tribu-nales de instancia emitieron sentencias esencialmente iguales en todos los casos. Declararon con lugar las deman-das de impugnación de confiscación presentadas por las recurridas. Los tribunales a quo concluyeron que las em-presas que facultaron el financiamiento para la adquisi-ción de los vehículos incautados son terceros inocentes y, por consiguiente, procedía satisfacer el balance adeudado de los vehículos confiscados al momento de la confiscación, o devolver los vehículos, o el valor de tasación, cual de los dos fuera menor.
Inconforme con dichas sentencias, el Procurador General, en representación del E.L.A., acudió ante nos. Alegó como único error en cada uno de los casos que erró el Honorable Tribunal de Instancia al resolver “que a tenor con la jurisprudencia en materia de confiscaciones, la empresa financiera y aseguradora de un vehículo de motor son ter-ceros inocentes” (sic).
Atendidas las solicitudes de certiorari presentadas por el E.L.A., concedimos a las partes demandantes recurridas un término para comparecer y mostrar causa por la cual no se debía expedir el auto solicitado en cada recurso y dictar *470una sentencia revocatoria de las sentencias recurridas. Habiendo comparecido las partes, estamos en posición de resolver, y lo hacemos según lo intimado.
HH H-\
En síntesis, el Estado alega que los foros de instancia incidieron al concluir que no puede imputársele a una em-presa financiera los actos delictivos en que incurre el dueño de un vehículo de motor sujeto a un contrato de venta condicional. Los tribunales a quo concluyeron que las actuaciones del dueño del vehículo sujeto a un contrato de venta condicional, no pueden afectar el interés econó-mico que tenga dicha empresa sobre la propiedad.
Las partes recurridas argumentan que dicha determi-nación fue conforme a derecho, porque las instituciones fi-nancieras en cuestión no estuvieron involucradas en la ac-tividad ilícita que dio base a la confiscación y tampoco tenían manera de anticipar o evitar dicho tipo de actividad por parte de los compradores. Por ello, alegan que la con-fiscación de su interés económico sería injusta y no adelan-taría los propósitos de la Ley Uniforme de Confiscaciones de 1988. Plantean con este argumento, en esencia, que el Estado se estaría apropiando de su interés propietario sin la debida compensación y en contravención de la Constitu-ción del E.L.A. y la Constitución de Estados Unidos. Argu-yen, además, que las decisiones de los foros sentenciadores están conforme a lo dispuesto por el legislador en cuanto al trámite que deberá cumplir el Estado en los casos de con-fiscaciones de vehículos de motor en el Art. 3 de la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. see. 1723a).
Dicho artículo dispone, en lo pertinente, lo siguiente:
(2) El funcionario bajo cuya autoridad se efectúa la ocupa-ción o la persona en la que él delegue notificará el hecho de la *471ocupación y la tasación o valor estimado de la propiedad ocupada a las personas siguientes:
(a) Aquellas que por las circunstancias, información y creen-cia, el funcionario considere como dueños, y
(b) en los casos de vehículos de motor, se notificará además al dueño según consta en el Registro de Vehículos del Departamento de Transportación y Obras Públicas y al acreedor condicional que a la fecha de la ocupación haya presentado su contrato para ser archivado. Además, en los casos que aplique, se notificará al acree-dor hipotecario de un vehículo de motor cuando se haya cumplido con’ lo dispuesto en la see. 1874 del Título 30. (Énfasis suplido.)
Según las partes recurridas, el requisito de notificación al acreedor condicional esbozado en dicho artículo demues-tra el propósito legislativo de que el interés de estas insti-tuciones, que se encuentran al margen del uso ilegal del vehículo de motor, quede protegido.
Estos argumentos no nos convencen. Erraron los foros a quo en sus determinaciones. Veamos.
HH H-1 hH
En nuestra jurisdicción, hemos establecido reiteradamente que el procedimiento de confiscación de la Ley Uniforme de Confiscaciones de 1988 es de carácter in rem\ es decir, va dirigido contra la cosa misma y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con algún interés legal sobre ésta. Por ello, si el dueño, poseedor o encargado del vehículo, o la persona con interés legal sobre éste ha puesto, de forma voluntaria, dicho vehículo en posesión del infractor o de la persona bajo la cual éste actúa, los derechos de aquéllos corren la suerte del uso a que el infractor pueda someter el vehículo. Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994); Carlo v. Srio. de Justicia, 107 D.P.R. 356 (1978); E.L.A. v. Tribunal Superior, 94 D.P.R. 717 (1967); Meléndez v. Tribunal Superior, 90 D.P.R. 656, 674-678 (1964); Estado Libre Asociado v. Tribl. Superior, 76 D.P.R. 842 (1954); Metro Taxicabs v. *472Tesorero, 73 D.P.R. 171 (1952); General Motors Acceptance v. Brañuela, 61 D.P.R. 725 (1943).
El alcance de esta norma fundamental quedó explicado con meridiana claridad en Meléndez v. Tribunal Superior, supra, pág. 675:
Lo que distingue una confiscación in rem de una confiscación in personam es que la primera le niega al dueño de la propie-dad, a su poseedor o encargado, o a cualquier persona con algún interés legal sobre la misma, todo derecho a reclamar dicha propiedad aunque pueda demostrar su inocencia ante el uso ilícito que se le haya dado a dicha propiedad. En la confiscación in personam, se les reconoce a las personas arriba enumeradas, el derecho a reclamar dicha propiedad demostrando su inocen-cia en cuanto al uso ilícito ....
La norma citada ha sido elaborada sobre la base de que la confiscación del instrumento del crimen es un medio importante para apoyar la lucha de las autoridades gubernamentales contra los eventos ilegales. Evita que el vehículo o el artículo confiscado pueda volverse a usar para fines ilícitos y sirve como castigo adicional para disuadir a los empresarios del crimen. Exposición de Motivos de la Ley Uniforme de Confiscaciones de 1988, Leyes de Puerto Rico, pág. 409.
Lo anterior no obstante, la norma general sobre el carácter in rem de las confiscaciones aludidas ha cedido en aquellas situaciones en que el propietario no ha puesto el vehículo en posesión del infractor de manera voluntaria, E.L.A. v. Tribunal Superior, supra, pág. 721, o cuando se han tomado medidas cautelares expresas para precaver el uso ilegal de la propiedad en la comisión de un delito. Alverne Corp. v. Srio. de Justicia, 130 D.P.R. 760 (1992); Ochoteco v. Tribunal Superior, 88 D.P.R. 517 (1963); Cario v. Srio. de Justicia, supra. Siguiendo una “ruta de cautelosa atenuación de severidad” en la aplicación de la norma aludida, en los casos antes mencionados y otros hemos reconocido que cuando los dueños de automóviles no hayan *473autorizado su uso, y sin su anuencia o conocimiento los vehículos hayan sido utilizados para la comisión de delitos, sus dueños son terceros inocentes, protegidos de la confis-cación, si la conducta del conductor del vehículo confiscado fue tal que daba lugar a una apreciación de que éste come-tió lo que nuestro Código Penal antes tipificaba como el delito de hurto de uso. E.L.A. v. Tribunal Superior, supra; Meléndez v. Tribunal Superior, supra; Ochoteco v. Tribunal Superior, supra.
En los casos que nos ocupan no están involucrados los derechos del dueño del vehículo, sino más bien el interés económico de una entidad financiera y su aseguradora bajo un contrato de venta condicional.(2) La diferencia entre uno y otros, sin embargo, no viene al caso. Todos están igualmente cobijados por las normas antes mencionadas. Tanto el dueño del vehículo de motor como la empresa que lo financió o cualquier otra parte con interés en el vehículo, están sujetas a la naturaleza in rem de la confiscación. Tal es el tenor innegable de nuestros numerosos precedentes. En efecto, la extensa corriente jurisprudencial sobre la que se apoya la fundamental norma en cuestión se originó precisamente en un caso en el cual la parte que reclamaba ser tercero inocente era un vendedor condicional de un vehículo de motor, como lo son las recurridas en los casos ante nos ahora. Véanse: General Motors Acceptance v. Brañuela, supra, y 60 D.P.R. 696 (1942). En dicho caso resolvimos expresamente que el vendedor condicional de un automóvil, al igual que su dueño, quedaba perjudicado por la naturaleza in rem de una confiscación bajo la ley vigente si el *474infractor obtuvo la posesión del vehículo directa o indirec-tamente del dueño o del tercero interesado.
Es cierto que, desde Ochoteco v. Tribunal Superior, supra, hemos seguido una ruta de atenuación de la severidad de la confiscación. Expresamos en Ochoteco v. Tribunal Superior, supra, pág. 528, que
... aquel que cede o entrega la posesión de un vehículo de ordi-nario asume el riesgo del uso ilegal que pudiera dársele al mismo. Pero no toda entrega de la posesión de un vehículo tiene iguales motivaciones ni idéntica justificación, ni la misma ne-cesidad, ni similares propósitos.
Resaltamos allí, y reiteramos aquí ahora, que cada caso debe resolverse conforme a sus particularísimos hechos. Sin embargo, lo resuelto en Ochoteco v. Tribunal Superior, supra, no altera en sí la naturaleza in rem de la confiscación ni da base per se para distinguir la situación del dueño de un vehículo de la situación del vendedor condicional de éste. Es decir, la atenuación de severidad, el reconocimiento de que puede haber “terceros inocentes”, no tiene esencialmente nada que ver con la cuestión de si el sujeto es el vendedor condicional del vehículo más bien que su dueño. El carácter de “tercero inocente” sólo depende de la naturaleza de la posesión o uso del vehículo por el infractor. Si éste no obtuvo la posesión del vehículo de manera voluntaria o si se apartó sustancialmente de las medidas cautelares o las instrucciones particulares expresas de quien le entregó dicha posesión, de modo que incurrió en conducta constitutiva de lo que antes se tipificaba como hurto de uso, Ochoteco v. Tribunal Superior, supra, entonces, y sólo entonces, tanto el dueño del vehículo como el vendedor condicional o cualquier otro con interés en éste son “terceros inocentes”, protegidos contra la confiscación.
Finalmente, el solo hecho de que la Ley Uniforme de Confiscaciones de 1988 requiera que se notifique de la confiscación al acreedor condicional que tiene su gravamen inscrito en el Departamento de Transportación y Obras Pú-*475blicas no es un criterio determinante para evaluar un re-clamo de tercero inocente. El requisito estatutario de noti-ficación al acreedor condicional persigue el propósito de salvaguardar los derechos constitucionales de una parte que tiene un interés en la propiedad confiscada y brindarle la oportunidad de levantar y probar las defensas válidas que pueda tener, es decir, la oportunidad de ser oído. Tal es el único alcance del requisito en cuestión. Nada en el texto o historial de la ley sugiere que este requisito de notifica-ción le concede a los acreedores condicionales la inmunidad contra confiscaciones que reclaman las recurridas.
IV
Con base en los principios y conceptos normativos antes reseñados y aplicados a los hechos ante nos, en ninguno de los casos que ahora nos ocupan la parte recurrida ha pro-bado que los infractores advinieran en posesión de los ve-hículos utilizados para fines delictivos sin el consenti-miento expreso o implícito del dueño del vehículo, o que incurrieran en lo que antes se tipificaba como hurto de uso. Las partes recurridas sólo han alegado que desconocían el uso ilícito que se le daría al vehículo en cuestión y que le era imposible evitarlo. Ello, como ya hemos señalado, no es fundamento suficiente para anular la confiscación, ya que, como se ha señalado antes, nuestra jurisprudencia ha es-tablecido con claridad que los derechos del dueño o de ter-ceros con interés corren la suerte del uso a que el infractor pueda someter el vehículo cuando éste ha sido puesto en posesión del infractor de modo voluntario directa o indirec-tamente, y no ha incurrido en hurto de uso. Como, para fines de sostener la confiscación, lo determinante es la na-turaleza de la posesión del vehículo por el infractor, enton-ces no procede la impugnación de la confiscación en los casos ante nos.
En Calero-Toledo v. Pearson Yacht Leasing Co., 416 *476U.S. 663 (1974), el Tribunal Supremo de Estados Unidos sostuvo la constitucionalidad de nuestra ley de confiscacio-nes, aun cuando ésta no contiene ninguna defensa expresa para proteger a los dueños inocentes que son afectados por una confiscación. En dicha ocasión, el Tribunal Supremo federal señaló que los estatutos confiscatorios no se decla-ran inconstitucionales meramente porque éstos afecten los intereses propietarios de inocentes. Id., pág. 680. Asi-mismo, señaló que la aplicación de los estatutos confisca-torios a terceros inocentes con algún interés asegurado po-dría tener el efecto de inducirlos a ejercer mayor cuidado al transferir la posesión de su propiedad.(3)
Aunque reconocemos que entidades financieras como las recurridas, y sus compañías aseguradoras, son terceros con intereses ajenos a los hechos que motivaron la confis-cación de los vehículos, estamos obligados a darle curso a la determinación del Estado de confiscar los vehículos que estén siendo utilizados para actividades criminales. Soste-ner la interpretación de tercero inocente adoptada por los tribunales de instancia y anular las confiscaciones realiza-das en los casos ante nos, debilitaría gravemente el meca-nismo de la confiscación y burlaría el propósito del estatuto confiscatorio, privando al Estado del poder de penalizar el uso de tales vehículos cuando éstos son utilizados como instrumentos del crimen. Este resultado sería drástico, so-bre todo en vista de que en Puerto Rico la gran mayoría de los vehículos que se adquieren en nuestra isla son compra-dos mediante préstamos a instituciones bancarias y finan-cieras, y no nos compete a nosotros ordenarlo. Este es un asunto para la determinación legislativa.(4)
*477Nuestra decisión puede parecer injusta para estas ins-tituciones, principalmente por el hecho de que, como men-cionáramos antes, éstas no tienen ninguna relación real con los hechos criminales que motivaron la confiscación de los vehículos. Sin embargo, si se aplica la Ley de Ventas Condicionales de 1988 a los casos que nos ocupan, resulta claro que el interés económico en el gravamen que poseen las entidades recurridas sobre los vehículos sujetos a venta condicional no desaparece con su confiscación, puesto que dicha ley establece expresamente que el acreedor condicio-nal en los casos de incumplimiento con el contrato puede optar entre la reposesión del artículo o la acción judicial en cobro de dinero. 10 L.P.R.A. see. 36. En este sentido, aun cuando no pueda recuperarse la unidad vendida, subsiste el derecho del vendedor a la acción en cobro de dinero contra el comprador por el balance adeudado.
Por otro lado, se sabe que, de ordinario, al momento de financiar la venta de un vehículo de motor, las compañías bancarias y comerciales que se dedican a ese negocio pre-vén la posibilidad de la pérdida ocasional de su interés por razón de una confiscación y toman medidas para prote-gerse contra dicho tipo de pérdida, exigiendo seguros a su favor, de modo que puedan recuperar la inversión econó-mica realizada.
De cualquier modo, de existir razones válidas en favor *478de la protección de los intereses de entidades financieras y sus compañías aseguradoras en casos de confiscación,(5) le compete al legislador, no a este Tribunal, determinar si debe concederse dicha protección o no.
Si este Tribunal siguiese el camino escogido por los foros de instancia y eximiese a las entidades comerciales y a sus compañías aseguradoras de los efectos de la confiscación de automóviles, se afectaría fatalmente el esquema provisto en nuestro estatuto confiscatorio y la facultad del Gobierno para realizar las confiscaciones en cuestión, todo ello en grave menoscabo del mandato legislativo sobre este asunto. Los tribunales no tenemos tal facultad, en ausen-cia de defectos constitucionales en la ley.(6)
Por los fundamentos aquí expuestos, se dictará senten-cia para revocar la dictada por el Tribunal Superior, Sala de Ponce, el 24 de noviembre de 1993, en el caso “General Accident Insurance Co. v. E.L.A.”, Caso Núm. CE-94-89, y las sentencias dictadas por el Tribunal Superior, Sala de Aguadilla, el 31 de marzo de 1994 en los casos “Scotiabank de P.R. v. E.L.A.”, Caso Núm. CE-94-328, “Ponce Federal Bank v. E.L.A”, Caso Núm. CE-94-329, y “Banco Popular de P.R. v. E.L.A.”, Caso Núm. CE-94-337.

 Los actos delictivos que originaron las confiscaciones de vehículos aquí im-pugnados varían de caso en caso. En el recurso Núm. CE-94-89, se solicita la revisión *469de tres sentencias dictadas por el Tribunal Superior, Sala de Ponce, en los casos civiles General Accident Insurance Co. v. E.L.A., JAC-91-2159 (relacionado a infrac-ciones a los Arts. 32(a) y 8A de la Ley de Armas de Puerto Rico, Ley Núm. 17 de 19 de enero de 1951 (25 L.P.R.A. secs. 442(a) y 418a) y a los Arts. 3.2 y 3.3 de la Ley para la Prevención e Intervención con la Violencia Doméstica, Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. sec. 601 et seq.); General Accident Insurance Co. v. E.L.A., JAC-91-899 (relacionado al delito de robo, Art. 173 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4279, e infracciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 416 y 418), y General Accident Insurance Co. v. E.L.A., JAC-90-3016 (relacionado con la infracción del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 3 de junio de 1971 (24 L.P.R.A. sec. 2404)). En los recursos CE-94-328 y CE-94-337, en que se solicita la revisión de dos sentencias del Tribunal Superior, Sala .de Aguadilla, la confiscación de los vehículos se relaciona con infracciones al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra. En el recurso Núm. CE-94-329 se confiscó el vehículo por utilizarse para cargar y transportar propiedad hurtada, en contravención al Art. 15 de la Ley para la Protección de la Propiedad Vehicular, Ley Núm. 8 de 5 de agosto de 1987, según enmendada, 9 L.P.R.A. see. 3209.


 Nótese que, aunque en los contratos de venta condicional el vendedor retiene un título formal de propiedad hasta que el bien se haya pagado en su totalidad, el comprador del bien es, en términos legales y prácticos, el dueño del mismo. Ley de Ventas Condicionales, Ley Núm. 61 de 13 de abril de 1916 (10 L.P.R.A. sec. 31 et seq.). Véanse: Montalvo v. Valdivieso, 38 D.P.R. 545 (1928); Arena v. Batalla, y Francisco, Interventor, 48 D.P.R. 31 (1935); General Motors Acceptance Corp. v. Corte Mpal., 53 D.P.R. 1 (1938); Berrios v. Tito Zambrana Auto, Inc., 123 D.P.R. 317 (1989).


 “To the extent that such forfeiture provisions are applied to lessors, bailors or secured creditors who are innocent of any wrongdoing, confiscation may have the desirable effect of inducing them to exercise greater care in transfering possesion of their property.” Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 687-688 (1974).


 En algunas jurisdicciones norteamericanas, estatutariamente se ha recono-cido que, bajo determinadas circunstancias, el interés del acreedor de un contrato de venta condicional gozará de alguna protección contra la confiscación de un vehículo *477por el Estado. 1957 Chevrolet v. Division of Narcotic Control, 189 N.E.2d 347 (1963); Matter of One Cessna Aircraft, etc., 559 P.2d 417 (1977); General Motors Acceptance Corporation v. Atkins, 325 S.W.2d 270 (1959).
Pot otro lado, algunos tribunales han resuelto que bajo la ley federal conocida por Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. sec. 801 et seq.), son terceros inocentes, exentos de la confiscación, las corporaciones de crédito y acreedores hipotecarios que han financiado la compra de artículos, utiliza-dos en violación de dicha ley. Véanse: United States v. All That Tract & Parcel of Land, 602 F. Supp. 307 (D. Atl. 1985); U.S. v. Federal Nat. Mortg. Ass’n, 946 F.2d 264 (4to Cir. 1991).
No obstante el valor persuasivo que dicha jurisprudencia nos merece, conside-ramos que, conforme a las interpretaciones que hemos adoptado en cuanto a la figura del tercero inocente y dentro del marco conceptual en nuestra Ley Uniforme de Confiscaciones de 1988 —Ley Núm. 93 de 13 de julio de 1988 (34 L.P.R.A. see. 1723 et seqJ— dicha interpretación jurisprudencial federal no puede ser adoptada en nuestra jurisdicción, salvo por mandato legislativo expreso.


 Por ejemplo, las recurridas argumentan que las pérdidas de las compañías aseguradoras por concepto de confiscaciones acarrean un aumento en las primas de los contratos de seguros de los automóviles y que dicho aumento, a la larga, es pagado por los consumidores.


 Ya habíamos determinado antes que el estatuto en cuestión es constitucio-nalmente válido. General Motors Acceptance v. Brañuela, 61 D.P.R. 725 (1943); Carlo v. Srio. de Justicia, 107 D.P.R. 356 (1978). Además, continúa vigente la decisión del Tribunal Supremo de Estados Unidos sobre la validez constitucional de nuestra Ley Uniforme de Confiscaciones de 1988. Véase Austin v. United States, 509 U.S. 602 (1993).